Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending per amendment.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 18 is renumbered 17.
Misnumbered claim 19 is renumbered 18.
Misnumbered claim 20 is renumbered 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Periyannan (US 20140267569).
For claims 1 and 12, Periyannan discloses:
A system for providing real time media communications amongst a plurality of interconnected computing devices using Programmable Rendering services, comprising: 
at least one processor (Fig 6, part 1260); and 
a memory (Fig 6, part 1282), wherein the at least one processor is configured to perform a method comprising the steps of:
	instantiating a first Programmable Renderer software application (PRSA) on a server acting as a real-time media communications multipoint control unit (par. 0025: Video conferencing system supported by infrastructure of servers acting as POPs; par. 0028: “…a video conference supported by the globally distributed infrastructure with at least one MCU at a media server allows the participants of a video conference to participate in a multi-party or point-to-point video conference session in device, address scheme, protocol, and/or communication service provider independent fashion.”);
	receiving, with the first PRSA, a plurality of sender media feeds from a corresponding plurality of senders of a real-time media communication session (par. 0027: “A globally distributed infrastructure for the video conference system supports the sharing of the event (e.g., the session) among the participants at geographically distributed locations with the use of a plurality of MCUs (Multipoint Control Units), each configured to process the plurality of audio and/or video streams from the plurality of video conference endpoints in real time.”);
	generating, with the first PRSA, a composed media feed that combines and includes each of the plurality of sender media feeds (par. 0051: “…media-processing servers 210 are designed to convert and compose several videoconference feeds of video and audio streams in real-time to create and render one or more composite multimedia streams for each participant to the video conference (e.g., VMR).”); and
	sending, via the first PRSA, the composed media feed to a first plurality of participant computing devices (par. 0052: “…a video compositor of a module executing on a media processing node 210 subscribes to whichever video stream it needs based on the set of videos needed to compose and be rendered to the participants.…video compositor may show various composites, including but limited to, just the active speaker, two people side-by-side if they are having a conversation, and any other custom format as requested by a participant, which may include transformations of the video into other representations as well.”).

For claims 2 and 13, Periyannan discloses:
The system of claim 12, wherein the generating step comprises generating a composed media feed that also includes supplemental content associated with the real-time media communications session

For claims 3 and 14, Periyannan discloses:
The system of claim 13, wherein the supplemental content is selected from the group consisting of an attendee list, attendee status information; a chat window; and a supplementary information window that can be used to display supplementary information or a shared image of a sender or participant’s computing device display screen (par. 0073: “In some embodiments, application server 214 enables private conferences by creating sub-rooms in main VMR that any subset of the participants to the main VMR could join and have private chats. For a non-limiting example, participants can invite others for a quick audio/video or text conversation while being on hold in the main VMR.”).

For claims 4 and 15, Periyannan discloses:
The system of claim 12, wherein the method performed by the at least one processor further comprises:
	instantiating a second PRSA (par. 0016: “For example, a video conference can be "chained" to the Micro POP and the cloud media processing server to allow for scaling the video conferencing service without (e.g., adding capacity to globally distributed infrastructure backend) substantially expending processing resources at the backend.”);
	receiving, with the second PRSA, the plurality of sender media feeds from the corresponding plurality of senders of the real-time media communication session (par. 0022: “Media processing may be resource intensive and may require more capacity than is required for simply passing through the traffic to a Core Media POP. When the Micro POP runs out of capacity, the Micro POP may selectively pass through additional media processing requests (e.g., data streams of a video conference) to the Core Media POP rather than deny service to the additional media processing requests. For example, media processing requests that are resource intensive may be passed through or forwarded to the Core Media POP.”; par. 0041: “In another example, media stream distribution may be handled with clustered nodes media with a POP (as shown with 104), wherein video conference feeds from the participants (e.g., 110, 112, and 116) are load balanced among cluster of nodes at the POP, and the audio/video streams are distributed/overflowed among the nodes in the POP. In another example, media stream distribution processing may be handled with complete media distribution among both the cluster of nodes within the POP (e.g., 104) and among different POPs (e.g., 102, 106, 114, and 122) as well, where some participants to the conference may connect to their closest POPs (e.g., 118 and 120 connect to 122, and 124 connects to 106) instead of a single POP.”);
generating, with the second PRSA, a composed media feed that combines and includes each of the plurality of sender media feeds (par. 0051: “…media-processing servers 210 are designed to convert and compose several videoconference feeds of video and audio streams in real-time to create and render one or more composite multimedia streams for each participant to the video conference (e.g., VMR).”); and
	sending, via the second PRSA, the composed media feed to a second plurality of participant computing devices (par. 0052: “…a video compositor of a module executing on a media processing node 210 subscribes to whichever video stream it needs based on the set of videos needed to compose and be rendered to the participants.…video compositor may show various composites, including but limited to, just the active speaker, two people side-by-side if they are having a conversation, and any other custom format as requested by a participant, which may include transformations of the video into other representations as well.”).

For claims 5 and 16, Periyannan discloses:
The system of claim 15, wherein the second PRSA is instantiated on the same server as the first PRSA (par. 0032: “These MCUs can be deployed in a rack-and-stack cloud-computing style and hence achieves the most scalable and cost/performance efficient approach to support the video conferencing service.”).

For claims 6 and 17, Periyannan discloses:
The system of claim 15, wherein the first PRSA is instantiated on a first server, and wherein the second PRSA is instantiated on second server (par. 0032: “…a globally distributed infrastructure 100 enables efficient and scalable processing and compositing of media streams by building the MCUs as the media processing nodes (e.g., 102, 104, 106, 114, and 122) for video stream processing from off-the-shelf components, such as Linux/x86 Central Processing Units (CPUs) and PC Graphics Processing Units (GPUs) instead of custom hardware.”).

For claims 7 and 18, Periyannan discloses:
The system of claim 12, wherein the sending step comprises sending the composed media feed to the first plurality of participant computing devices in near-real-time with respect to receipt of the plurality of sender media feeds (par. 0027: “A globally distributed infrastructure for the video conference system supports the sharing of the event (e.g., the session) among the participants at geographically distributed locations with the use of a plurality of MCUs (Multipoint Control Units), each configured to process the plurality of audio and/or video streams from the plurality of video conference endpoints in real time.”).

For claims 8 and 19, Periyannan discloses:
The system of claim 12, wherein the method performed by the at least one processor further comprises:
	instantiating a web browser software application (WBSA) on a server (par. 0025: “As a non-limiting example, video data streams from proprietary video conference endpoints using proprietary communication protocols implemented for client applications include, but are not limited to, the following: Microsoft Skype application, Polycom video conference applications, Microsoft Lync applications, Google Talk applications, web applications capable of real time communication, and/or any other application providing communication services.”);
	causing the WBSA to display the composed media feed (par. 0051: “composite multimedia streams disclosed); and
	invoking a screen recording function of the WBSA to cause a copy of the composed media feed displayed on the WBSA to be recorded at a specified memory storage location, wherein the WBSA is configured such that the screen recording function of the WBSA automatically causes the both the audio and the video of the composed media feed to be recorded at the specified memory storage location (par. 0018: “In some embodiments, Micro POPs can support recording and storing the conference data inside the enterprise customer's network, so the enterprise has a greater sense of security and control. Whether or not the conference is recorded and stored at the Micro POP and/or Core Media POP can be configured by the customer or enterprise based on their business needs (dictated usually by government regulations, privacy policy, company policy, etc.). I”).

For claim 9, Periyannan discloses:
The method of claim 8, wherein the composed media feed displayed on the WBSA includes supplemental information in addition to the plurality of sender media feeds (par. 0073: “In some embodiments, application server 214 enables private conferences by creating sub-rooms in main VMR that any subset of the participants to the main VMR could join and have private chats. For a non-limiting example, participants can invite others for a quick audio/video or text conversation while being on hold in the main VMR.”), and wherein the WBSA is configured such that the screen recording function of the WBSA automatically causes the supplementary information to be recorded at the specified | memory storage location along with the other portions of the composed media feed (par. 0018: “In some embodiments, Micro POPs can support recording and storing the conference data inside the enterprise customer's network, so the enterprise has a greater sense of security and control. Whether or not the conference is recorded and stored at the Micro POP and/or Core Media POP can be configured by the customer or enterprise based on their business needs (dictated usually by government regulations, privacy policy, company policy, etc.). I”).

For claim 10, Periyannan discloses:
The method of claim 1, wherein the first PRSA further comprises an Application Programming Interface (API) for providing information to control the first PRSA during the real- time media communication session (par. 0043: API servers disclosed).

For claim 11, Periyannan discloses:
The method of claim 10, wherein the information is a Uniform Resource Locator (URL) at which an application to be run by the PRSA is located (par. 0076: URL for accessing content disclosed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443